Lazer, J. P. (dissenting).
The central issue on this appeal concerns the limitations which may be imposed upon examination of physician members of a malpractice panel called to testify as witnesses at the malpractice trial. Subdivision 8 of *370section 148-a of the Judiciary Law relevantly provides that: "If the recommendation [of the panel] is read to the jury or by the trial court, the doctor member or the attorney member of the panel, or both of them, may be called as a witness by any party with reference to the recommendation of the panel only.”
In the one case which casts illumination on the problem— Curtis v Brookdale Hosp. Center (62 AD2d 749)—the plaintiff called the panel physician as a witness in order to have him elucidate the panel’s favorable recommendation. When the Curtis trial court limited the witness’ testimony to a recital of his qualifications and a bare statement of the panel’s recommendations of liability, this court reversed. Writing for the majority, Mr. Justice Hopkins declared (p 755) that "[t]he sole reservation to the untrammeled examination of the physician * * * member of the panel is that [his] testimony shall be adduced 'with reference to the recommendation of the panel only’ ”. The conclusion was (p 755) that: "[B]oth parties may interrogate the physician member with reference to the recommendation, whether the recommendation is favorable or unfavorable to the party calling the witness. The purpose and emphasis of the interrogation will, of course, differ between the parties, depending upon the complexion of the recommendation. Nevertheless, both the clear language of the statute and the evident legislative intent supporting its enactment are an unmistakable direction that either party may call the physician member of the panel as a witness with reference to the recommendation. The extent and duration of the examination of the witness will, of course, be subject to the discretion of the court, which should be properly exercised.”
Here, the fact situation differs somewhat because the panel recommendation favored the defendants, but it was the plaintiff who called the two panel doctors in a palpable effort to diminish the effect of the negative determination upon the jury.
In my opinion, the restrictions imposed by the trial court were unduly onerous. Once it is accepted that the examination of a panelist may extend beyond the mere restatement of the panel’s conclusion, counsel, friendly or hostile, may plumb the factual and medical basis for the conclusion. When the adversely affected party challenges the underpinnings of the recommendation, excessive restrictions on the scope of the questions will severely strain the right to a fair trial.
*371At the outset of the examination of the first panel doctor called, the trial court declared that the doctor "cannot testify with regard to his opinion, what happened during the course of that panel hearing.” While this rubric subsequently was not adhered to strictly, the limitations imposed upon plaintiff’s questioning deprived her of a fair trial.
Thus, when plaintiff’s counsel asked:
"Q. What is the medical basis for your opinion in this case?
"the court; You are directed not to answer.”
Ultimately, when a defense counsel asked a similar question as to the basis "for your opinion for your finding that there was no malpractice in this case”, the witness was permitted to answer in conclusory fashion that he had reviewed the medical records, the material presented, discussed it with the other members "and the opinion was based on the fact that there was no deviation from standard acceptable medical practice.”
Examination of the record reveals that the court repeatedly sustained objections to questions which sought to elicit the factual and medical basis for the individual panel member’s conclusions. In essence, if limiting the panelist to a mere statement that the panel had recommended one way or the other is error as held in Curtis, the instant rulings that the witness could not be obligated to say more than that the recommendation was based on a review of the records and a discussion among the panel members also render the interrogation illusory. In reaching my conclusion, I am aware that some of plaintiff’s questions went afield and were properly precluded. Nevertheless, a number of other questions which legitimately probed the foundation for the recommendation also were excluded. I see no merit in plaintiff’s other claims of error.
Accordingly, I dissent and vote to reverse the judgment and remand for a new trial.
Cohalan and O’Connor, JJ., concur with Mangano, J.; Lazer, J. P., dissents and votes to reverse the judgment insofar as appealed from and to grant a new trial, with an opinion.
Judgment of the Supreme Court, Nassau County, entered June 22, 1978, affirmed insofar as appealed from, with one bill of costs payable jointly to respondents appearing separately and filing separate briefs.